Citation Nr: 9921720	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  96-43 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Evaluation of lumbosacral disc derangement with 
compression of L1 currently evaluated as 60 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from May 1964 to May 1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1996 rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
bilateral hearing loss and continued the 10 percent 
evaluation for chronic lumbosacral strain with degenerative 
changes under Diagnostic Code 5295.  

The veteran and his representative appeared before a hearing 
officer at a hearing at the RO in March 1997.  In a March 
1997 rating decision, the RO increased the veteran's 
evaluation for lumbosacral strain with degenerative changes 
to 30 percent.  Following the receipt of additional evidence, 
the RO, in an October 1998 rating decision recharacterized 
the veteran's lumbosacral disability as lumbosacral disc 
derangement with compression of L1 and increased the 
evaluation to 60 percent under Diagnostic Code 5293.  The RO 
also granted the veteran a total rating based on individual 
unemployability.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his lumbosacral disc derangement 
disability to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).

The Board observes that the RO, in a February 1999 rating 
action, denied service connection for degenerative joint 
disease of the lumbar spine as a separate disability from the 
veteran's lumbosacral disc derangement.  A notice of 
disagreement as to this issue is not of record.  Thus, the 
Board does not have jurisdiction of this issue.  

The veteran's representative has also raised the issue of 
entitlement to service connection for tinnitus.  Therefore, 
the issue is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  Competent evidence showing a nexus between the veteran's 
bilateral hearing loss disability and his active service is 
not of record.

2.  The maximum schedular evaluation for lumbosacral disc 
derangement with L1 compression is currently in effect under 
Diagnostic Code 5293.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss disability is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  There is no legal basis for a higher schedular evaluation 
for service-connected  lumbosacral disc derangement with L1 
compression.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71, Diagnostic Code 5293 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral hearing loss

Service connection may be established for a current 
disability based on different legal theories of entitlement.  
"Direct" service connection may be established by showing 
that a disease or injury had its onset in service or by 
showing that a current disability is a result of a disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  In 
general, establishing "direct" service connection for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1998).  

Service connection may be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1137 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1998).  Service connection for sensorineural 
hearing loss may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995; 38 C.F.R. § 3.309(a) (1998).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
Court has held that the second and third Caluza elements can 
also be satisfied under 38 C.F.R. § 3.303(b) by (a) evidence 
that a condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. § 3.303(b); see also Brewer v. West, 11 Vet. 
App. 228, 231 (1998); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98. 

For purposes of determining whether a claim is well grounded, 
the evidence is generally presumed to be credible.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), citing King 
v. Brown, 5 Vet. App. 19, 21 (1993).

The veteran's DD214 reveals that the served in Vietnam as a 
Morse code interceptor.  There is no indication that the 
veteran served in combat. 

At a January 1964 enlistment examination, the veteran 
exhibited pure tone thresholds, in decibels, as follows (as 
converted to current ISO criteria):







HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
20
20
LEFT
10
5
10
20
5
 
A hearing loss disability was not diagnosed.  A separation 
examination is not of record.  Service medical records do not 
reveal that the veteran complained, was treated for, or was 
diagnosed with bilateral hearing loss disability during 
active service.

At an April 1996 VA audiological examination, the veteran 
complained of decreased hearing since separation from 
service.  The veteran reported 13-month exposure to military 
noise while in Vietnam.  He stated that he worked in 
intelligence and was required to wear noisy head-sets for 
radio reception.  He was also reportedly exposed to 
howitzers, machine guns and rifles.  An audiogram revealed 
that the veteran exhibited pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
45
60
70
LEFT
10
10
35
45
65

The Maryland CNC speech recognition results were 96 percent 
in each ear.  The audiologist stated that there was mild to 
severe mid and high frequency sensory hypacusis in both the 
right and left ears.

The veteran, at his March 1997 RO hearing, advanced that his 
bilateral hearing loss disability was the result of 13 months 
of military noise exposure while in Vietnam as well as radio 
reception operations.  The veteran has not alleged that he 
served in combat and the evidence of record does not indicate 
that he served in combat.  Thus, 38 U.S.C.A. § 1154(b) (West 
1991) is not applicable in this case.

Here, the veteran was shown to have bilateral hearing loss 
disability by VA standards on VA examination in April 1996.  
Therefore, the first element of a well-grounded claim has 
been satisfied.

The veteran's service medical records are negative for any 
objective findings of a hearing loss disorder.  However, he 
stated that he was exposed to noise during service.  
Therefore, the Board finds that there is sufficient lay 
evidence of incurrence of a disease/injury during service, 
and the second element of a well-grounded claim for service 
connection has been satisfied.  

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  He has reported 
having hearing loss symptomatology since active service.  
Presuming this history to be credible for the purpose of 
establishing a well-grounded claim, there is still no medical 
evidence of record of a nexus between the present disability 
and the post-service symptomatology.  Savage, 10 Vet. App. at 
497 (holding that veteran's own testimony that he sustained a 
back injury in service, walked with a limp ever since, and 
received heat treatments over the years is presumed credible 
for the purpose of establishing a well grounded claim because 
it is not inherently incredible or beyond the competence of a 
lay person to observe and continuity of symptomatology had 
therefore been established even if the record did not contain 
service medical records showing treatment in service for a 
back problem); see Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995) (per curiam order noting Board's fundamental authority 
to decide a claim in the alternative).  Medical expertise is 
required to relate the present disability etiologically to 
the veteran's post-service symptoms.  However, there are no 
medical opinions contained in any of the veteran's post-
service medical records relating his current hearing loss 
disability to any inservice finding or event or to the post-
service symptomatology. 

Although the veteran may have continuously experienced 
hearing loss symptomatology since active service, there is no 
medical evidence in the record at all tending to show that 
there was an underlying chronic disability which caused the 
symptoms in service and that that underlying disability also 
has caused all the intermittent complaints of symptomatology 
experienced since service.  Similarly, there is no medical 
evidence tending to show that the symptoms in service 
represented chronic hearing loss rather than an acute and 
transitory condition.  While the veteran has ascribed his 
current disability to active service, his statements do not 
constitute competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Because no medical evidence has been presented or secured to 
render plausible a claim that the veteran's current hearing 
loss disorder diagnosed many years after service had its 
onset in service or is the result of, or related to, any 
disease contracted or injury sustained in active military 
service, the Board concludes that the claim for service 
connection is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
appellant's claim for service connection for hearing loss.  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations with regard to the veteran's claim under 
38 U.S.C.A. § 5103(a) (West 1991).


II.  Lumbosacral disc derangement with L1 compression

In March 1996, the veteran filed a claim for increased 
evaluation in excess of 10 percent for chronic lumbosacral 
strain.  Disability ratings are intended to compensate 
reductions in earning capacity as a result of the specific 
disorder.  The ratings are intended, as far as practicably 
can be determined, to compensate the average impairment of 
earning capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Separate 
diagnostic codes identify the various disabilities.  Id. 

Service medical records reveal that the veteran was seen 
complaining of back, right hip, and leg pain.  The impression 
was chronic lumbosacral strain.  VA examinations in May 1969 
and March 1970 show continued complaints of low back pain 
with radiation into the left leg.  Diagnoses included old 
herniated nucleus pulposus at L5, spondylolisthesis, very 
slight wedging at T12-L1 of undetermined etiology, and 
congenital anomaly of the lumbosacral spine.  The RO, in a 
July 1970 rating decision, granted service connection for 
chronic lumbosacral sprain with wedging at T-12, L-1, and 
transitional L-5 vertebrae under Diagnostic Code 5295, 
evaluated as 10 percent disabling effective from January 
1970.

An April 1996 VA examination revealed residuals of mild 
compression fracture associated with Schmorl's node, 
obliteration of S1 joint bilaterally, and degenerative 
changes of the disc of the lumbar spine.  

In a March 1997 rating decision, the RO increased the 
veteran's evaluation for chronic lumbosacral strain with 
degenerative changes to 30 percent, effective from March 
1996.  

Additional VA medical records as well as VA examination 
reports from September 1997 and April 1998, showing 
limitation of motion of the lumbar spine, pain on movement, 
muscle spasm, fatigue, weakness and lack of endurance after 
use were subsequently received.  Diagnosis included 
moderately severe degenerative joint disease of the lumbar 
spine.  

In October 1998, the RO recharacterized the veteran's 
service-connected lumbosacral strain as a lumbosacral disc 
derangement with compression of L1; and assigned a 60 percent 
evaluation for that disability under Diagnostic Code 5293, 
effective from March 1996.

The veteran is already receiving the maximum evaluation under 
the applicable diagnostic criteria for intervertebral disc 
syndrome.  38 C.F.R. § 4.71, Diagnostic Code 5293 (1998).  A 
60 percent evaluation is warranted for pronounced invertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm with little intermittent relief.  There is a 
lack of entitlement under the law to a higher schedular 
evaluation under Diagnostic Code 5293.  In this case, the 
facts are not in dispute, and the application of the law to 
the facts is dispositive.  Where there is no entitlement 
under the law to the benefit sought, the appeal must be 
terminated.  See Sabonis v. Brown, 6 Vet. App. 426, 429-430 
(1994).

In reaching this determination, the Board has considered 
whether any other diagnostic code is applicable.  The Board 
finds that the diagnostic code assigned is directly on point 
and that resort to other codes would be inappropriate in the 
absence of other manifestations. 


ORDER

Having found the claim not well grounded, entitlement to 
service connection for a bilateral hearing loss disability is 
denied.  

There being no entitlement under the law to a higher 
schedular evaluation under Diagnostic Code 5293, entitlement 
to a higher disability rating for service-connected 
lumbosacral disc derangement with L1 compression is denied.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

